DETAILED ACTION

This Office Action is a response to an amendment filed on 01/27/2022, in which claims 1, 4, 6-7, 10, 13-14, 17 and 21-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant’s arguments, see Remarks, page 6-9, filed on 08/24/2021, with respect to the rejections of claims 1, 4, 7, 10, 12-14, 17, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tamse (US 10,819,978 B2) and Xu (US 2017/0302950 A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 13-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0039421 A1) in view of Tamse (US 10,819,978 B2).

Regarding claim 1, Lee discloses: A video decoding method, comprising: 
determining whether to apply a filtering for a prediction block (see Fig. 6, step S204, and paragraph 69) generated by an inter prediction for a target block (see paragraph 66); and 
(see Fig. 6, step S205, and paragraph 72),
wherein:
one of the plurality of the interpolation filters is selected as the filter based on a size of the target block (see paragraph 11, 63, and 67),
the filter comprises a horizontal filter and a vertical filter (see paragraph 81), and 
each of the horizontal filter and vertical filter is determined based on the size of the target block (see paragraph 71, 74, and 81).
Although Lee discloses using a 2-tap or a 3-tap filter (see paragraph 67), however, Lee does not explicitly disclose: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters, wherein
one of the plurality of the interpolation filters is selected as the filter based on a whether a merge mode is used for the inter prediction for the target block or not, and
filter is determined based on whether the merge mode is used for the inter prediction for the target block or not.
However, Tamse from the same or similar endeavor discloses: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters (see Tamse, claim 1), wherein
one of the plurality of the interpolation filters is selected as the filter (see Tamse, claim 1) based on a whether a merge mode is used for the inter prediction for the target block or not (see Tamse, claim 1), and
 for the inter prediction for the target block or not (see Tamse, claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters, wherein one of the plurality of the interpolation filters is selected as the filter based on a whether a merge mode is used for the inter prediction for the target block or not, and filter is determined based on whether the merge mode is used for the inter prediction for the target block or not” as taught by Oh in the video coding method and system taught by Lee to provide an apparatus for decoding a motion vector of a current prediction unit using one of motion vectors of a prediction unit adjacent to a current prediction unit and motion vectors located at a predetermined position in a different picture timely (see Oh, paragraph 10).
The combination of Lee and Tamse discloses: selecting a filter for the prediction block generated by the inter prediction among a plurality of interpolation filters (see Tamse, claim 1, and Lee, paragraph 67) in a case that it is determined to apply the filtering for the inter prediction (see Lee, Fig. 6, step S204, and paragraph 69, and  Tamse, claim 1).

Regarding claim 21, the combination of Lee and Tamse discloses: The video decoding method of claim 1, wherein filter taps and filter coefficients of the plurality of the interpolation filters are different (see Lee, paragraph 67), and wherein a filter tap (see Lee, paragraph 63).

Regarding claim 22, the combination of Lee and Tamse discloses: The video decoding method of claim 1, wherein the filter is determined based on information about an affine motion compensation for the inter prediction (see Lee, paragraph 34 and 76).

Regarding claims 7 and 23-24, claims 7 and 23-24 drawn to a method having limitations similar to the method claimed in claims 1 and 21-22 treated in the above rejections. Therefore, method claims 7 and 23-24 correspond to method claims 1 an 21-22 and are rejected for the same reasons of anticipation as used above.

Regarding claim 13, the combination of Lee and Tamse discloses: A non-transitory computer-readable medium storing a bitstream generated by the video encoding method of claim 7 (see Lee, paragraph 19).

Regarding claims 14 and 25-26, claims 14 and 25-26 are drawn to a computer readable storage medium having limitations similar to the method claimed in claim 1 and 21-22 treated in the above rejections. Therefore, computer readable storage medium claims 14 and 25-26 correspond to apparatus and method claim 1 and 21-22 and are rejected for the same reasons of anticipation as used above.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0039421 A1) in view of Tamse (US 10,819,978 B2) and further in view of Xu (US 2017/0302950 A1).

Regarding claim 4, the combination of Lee and Tamse discloses: The video decoding method of claim 1, but does not explicitly disclose: wherein the filter is used for an interpolation for a 1/16 sub-reference sample for the target block, and 
the 1/16 sub-reference sample is generated by the filter applied to one or more integer reference sample.
However, Xu from the same or similar endeavor discloses: the filter is used for an interpolation for a 1/16 sub-reference sample for the target block (see Xu, paragraph 62), and 
the 1/16 sub-reference sample is generated by the filter applied to one or more integer reference sample (see Xu, paragraph 62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the filter is used for an interpolation for a 1/16 sub-reference sample for the target block, and the 1/16 sub-reference sample is generated by the filter applied to one or more integer reference sample” as taught by Ikai in the video coding method taught by Lee and Tamse to improve encoding efficiency by encoding blocks using interpolation filters previously used for encoding neighboring, or spatially proximal, blocks (see Xu, paragraph 19).

Regarding claims 10 and 17, claim 10 and 17 are drawn to a method and a computer readable storage medium having limitations similar to the method claimed in claim 4 treated in the above rejections. Therefore, method and CRM claims 10, and 17 correspond to method claim 4 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483